 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9    Leslie A. Merritt, Jr.,                            No. CV-17-04540-PHX-DGC
10                   Plaintiff,                          ORDER
11    v.
12    State of Arizona; Bill Montgomery,
      Maricopa County Attorney; Maricopa
13    County; Heston Silbert; Christopher
      Kalkowski; Frank Milstead; Ken Hunter;
14    Kelly M. Heape; Jennifer Pinnow; Anthony
      Falcone; Ed Leiter; and Vanessa Losicco,
15
16                   Defendants.

17
18           This action arises out of Plaintiff Leslie Merritt’s arrest, detention, and prosecution
19   for the I-10 freeway shootings in Phoenix, Arizona. Plaintiff asserts multiple claims for
20   relief under 42 U.S.C. § 1983 and state law. Doc. 8. Defendants have moved for summary
21   judgment. Doc. 264. The motion is fully briefed, and the Court heard oral argument on
22   October 2, 2019. Docs. 270, 273, 277. The Court will grant the motion in part and deny
23   it in part.
24   I.      Background.
25           The following facts are largely undisputed. Where there is a dispute, the evidence
26   will be viewed in the light most favorable to Plaintiff, the nonmoving party, and all
27   justifiable inferences will be drawn in his favor. See Matsushita Elec. Indus. Co. v. Zenith
28   Radio Corp., 475 U.S. 574, 587 (1986).
 1          Three shootings occurred on the I-10 freeway in the Phoenix metropolitan area on
 2   August 29, 2015, and a fourth occurred sometime between August 27 and 30, 2015.
 3   Docs. 265, 271 ¶¶ 1-2.        Plaintiff was arrested and indicted for the shootings in
 4   September 2015. Id. ¶¶ 41, 44. He was released from custody and the charges against
 5   him were dismissed in April 2016. Id. ¶¶ 53-54.
 6          The timing of the fourth I-10 shooting is at the heart of the parties’ arguments.
 7   Plaintiff pawned a firearm around 5:30 p.m. on August 30, 2015, about four hours before
 8   Plaintiff alleges the fourth shooting occurred. Doc. 271 ¶¶ 4-5; see Doc. 261 at 2. The
 9   fourth shooting involved Alfred Hackbarth’s BMW.               Hackbarth landed at Phoenix
10   Sky Harbor Airport shortly before 9:00 p.m. on August 30 and returned to his BMW in the
11   Terminal 2 parking garage, where he had parked it three days earlier. Doc. 265-2 at 4-6, 34.
12   Hackbarth noticed a low-tire pressure alert on the dashboard when he started the vehicle.
13   Id. at 4, 35, 43. All four tires were slightly below normal pressure. Id. at 6, 12, 36.
14          As he drove home from the airport, Hackbarth noticed that the front left tire was
15   losing pressure rapidly. Id. at 9. He pulled off the freeway and stopped at a gas station to
16   fill up the tires. Id. He noticed the front left tire was not filling, heard a hissing sound from
17   the inside edge of the tire, and felt air coming out. Id. at 5, 9-10, 41. He tried to drive
18   home on surface streets rather than the freeway, but the air pressure in the tire continued to
19   decrease and he pulled over again. Id. Hackbarth learned from roadside assistance that his
20   BMW tires could be driven while flat, so he drove home and took his car to the dealership
21   the next day. Id. at 7. The dealership recovered a bullet from the front left tire. Id.
22          The Arizona Department of Public Safety (“DPS”) recovered four bullets during its
23   investigation of the four shootings. Docs. 265-1 at 7. On September 7, 2015, the DPS
24   crime lab identified all four bullets as coming from a Hi-Point C9 9mm handgun. Id.; see
25   Doc. 265-3 at 2-11. Investigating officers obtained a range of possible serial numbers for
26   such guns, and then used a pawn shop database to find any pawned guns associated with
27   the serial numbers. Doc. 265-1 at 71.
28


                                                    2
 1          On September 17, 2015, officers located eight Hi-Point C9 9mm handguns to
 2   submit to the DPS crime lab for ballistics testing. Id. at 71-72. On the morning of
 3   September 18, the crime lab identified one of the guns as the source of the bullets recovered
 4   in all four shootings. Id. at 72. A DPS officer reviewed the list for the pawned guns and
 5   identified Plaintiff as the owner of the gun in question. Id. at 72-73. The DPS officer also
 6   identified Plaintiff’s Facebook page as containing several posts about the I-10 shootings.
 7   Id. at 72; see Doc. 265-1 at 37-47. Defendants arrested Plaintiff without a warrant on the
 8   evening of September 18. Docs. 265-1 at 73-74, 265-3 at 44-45. A grand jury indicted
 9   Plaintiff for the I-10 shootings six days later. Doc. 265-5 at 30-46.
10          In early February 2016, while preparing for trial, the Maricopa County Attorneys’
11   Office asked Lucien Haag to conduct an independent firearms identification analysis.
12   Doc. 265-6 at 173. In his report dated April 14, 2016, Haag concluded that the four
13   evidence bullets could not be excluded or identified as having been fired from Plaintiff’s
14   gun. Id. at 174. Plaintiff was released from jail on April 19, and the charges against him
15   were dismissed without prejudice six days later. Docs. 265-2 at 128, 265-6 at 186.
16          Plaintiff filed suit against Maricopa County, Maricopa County Attorney William
17   Montgomery, Deputy County Attorneys Ed Leiter and Vanessa Losicco, the State of
18   Arizona, and the following DPS officers: Director Heston Silbert, Criminalist Christopher
19   Kalkowski, Colonel Frank Milstead, Lieutenant Colonel Ken Hunter, Major Kelly Heape,
20   Captain Jennifer Pinnow, and Detective Anthony Falcone. Docs. 1, 8. The amended
21   complaint asserts ten claims: false arrest, false imprisonment, and malicious prosecution
22   under § 1983 and state law (Counts 1-3 and 5-7); a § 1983 Brady violation (Count 4); and
23   negligence, intentional infliction of emotional distress, and aiding and abetting tortious
24   conduct under state law (Counts 8-10). Doc. 8 at 16-24. Plaintiff dismissed the claims
25   against the County Defendants. Docs. 41, 224.
26          The remaining Defendants – the State of Arizona and the DPS officers – argue that
27   summary judgment is warranted on all claims because: (1) probable cause existed for
28   Plaintiff’s arrest, imprisonment, and prosecution; (2) qualified immunity bars the § 1983


                                                  3
 1   tort-based claims; (3) independent prosecutorial judgment bars the malicious prosecution
 2   claims; (4) common law immunity bars the negligence claim; (5) no evidence shows that
 3   Defendants knew they were aiding and abetting a tort; (6) there can be no Brady violation
 4   without a conviction; and (7) no evidence supports the extreme and outrageous conduct
 5   element for intentional infliction of emotional distress. Doc. 264 at 9-18.
 6   II.    Summary Judgment Standard.
 7          A party seeking summary judgment “bears the initial responsibility of informing the
 8   district court of the basis for its motion and identifying those portions of [the record] which
 9   it believes demonstrate the absence of a genuine issue of material fact.” Celotex Corp. v.
10   Catrett, 477 U.S. 317, 323 (1986). Summary judgment is appropriate if the evidence,
11   viewed in the light most favorable to the nonmoving party, see Matsushita, 475 U.S. at 587,
12   shows that there is no genuine dispute as to any material fact and the movant is entitled to
13   judgment as a matter of law, see Fed. R. Civ. P. 56(a). Summary judgment is also
14   appropriate against a party who “fails to make a showing sufficient to establish the
15   existence of an element essential to that party’s case, and on which that party will bear the
16   burden of proof at trial.” Celotex, 477 U.S. at 322. Only disputes over facts that might
17   affect the outcome of the suit will preclude summary judgment, and the disputed evidence
18   must be “such that a reasonable jury could return a verdict for the nonmoving party.”
19   Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).
20   III.   Probable Cause.
21          The existence of probable cause to arrest or indict is a defense to claims arising from
22   the arrest or indictment. See Gasho v. United States, 39 F.3d 1420, 1427 (9th Cir. 1994)
23   (“Under Arizona law, probable cause is an absolute defense to a claim of false arrest and
24   imprisonment.”); Lacy v. Cty. of Maricopa, 631 F. Supp. 2d 1183, 1193 (D. Ariz. 2008)
25   (“Probable cause to arrest or detain is an absolute defense to any claim under § 1983 against
26   police officers for wrongful arrest or false imprisonment[.]”); Lassitter v. City of
27   Bremerton, 556 F.3d 1049, 1054-55 (9th Cir. 2009) (“[P]robable cause is an absolute
28   defense to malicious prosecution.”); Hockett v. City of Tucson, 678 P.2d 502, 505 (Ariz.


                                                   4
 1   Ct. App. 1983) (“The law is well settled that the existence of probable cause is a complete
 2   defense to claims of false imprisonment and malicious prosecution.”); Hansen v. Garcia,
 3   Fletcher, Lund & McVean, 713 P.2d 1263, 1265 (Ariz. Ct. App. 1985) (granting summary
 4   judgment on negligence claims because “the officers made [the] arrest with probable
 5   cause”); Tillotson v. City of San Francisco, 739 F. App’x 887, 889 (9th Cir. 2018)
 6   (intentional infliction of emotional distress claim “failed because the officers’ arrest was
 7   based on probable cause”).
 8          Probable cause to arrest exists when, “‘under the totality of the circumstances
 9   known to the arresting officers, a prudent person would have concluded that there was a
10   fair probability’” the defendant committed a crime. Gasho, 39 F.3d at 1428 (quoting
11   United States v. Smith, 790 F.2d 789, 792 (9th Cir. 1986)). Because probable cause
12   “deals with probabilities and depends on the totality of the circumstances,” it is a
13   “fluid concept . . . not readily, or even usefully, reduced to a neat set of legal
14   rules.” Maryland v. Pringle, 540 U.S. 366, 370-71 (2003) (quoting Illinois v. Gates, 462
15   U.S. 213, 232 (1983)). It “requires only a probability or substantial chance of criminal
16   activity, not an actual showing of such activity.” Gates, 462 U.S. at 243 n.13; see District
17   of Columbia v. Wesby, 138 S. Ct. 577, 589 (2018) (same). Although conclusive evidence
18   of guilt is not necessary to establish probable cause, “mere suspicion, common rumor, or
19   even strong reason to suspect are not enough[.]” McKenzie v. Lamb, 738 F.2d 1005, 1008
20   (9th Cir. 1984); see Gasho, 39 F.3d at 1428 (“Probable cause is more than mere
21   suspicion.”)
22          Whether a given state of facts constitutes probable cause usually is a question of law
23   for the court. Sarwark Motor Sales, Inc. v. Woolridge, 354 P.2d 34, 36 (Ariz. 1960). But
24   where “the evidence is conflicting, so that on one conclusion as to the facts therefrom
25   probable cause exists, while from another it does not, it is then for the jury to determine
26   the true state of facts and to apply the law as laid down by the court to those facts.” Id.;
27   see McKenzie, 738 F.2d at 1008 (“[I]n a § 1983 action the factual matters underlying the
28


                                                  5
 1   judgment of reasonableness generally mean that probable cause is a question for the
 2   jury[.]”).
 3          A.    Probable Cause Issues in This Case.
 4          In Arizona, a grand jury must return an indictment “if, from all the evidence taken
 5   together, it is convinced that there is probable cause to believe the person under
 6   investigation is guilty of [a] public offense.” A.R.S. § 21-413. Defendants argue that the
 7   grand jury’s probable cause finding in this case defeats all of Plaintiff’s claims, including
 8   his false arrest claims. Doc. 264 at 11. The Court does not agree.
 9          Probable cause to arrest Plaintiff was required six days before the grand jury
10   indictment — when Defendants arrested Plaintiff without a warrant. Courts must consider
11   whether “the facts available to the officers at the moment of the arrest would ‘warrant a
12   man of reasonable caution in the belief’ that an offense has been committed.” Beck v. Ohio,
13   379 U.S. 89, 96 (1964) (citation omitted; emphasis added); see also Rosenbaum v. Washoe
14   Cty., 663 F.3d 1071, 1076 (9th Cir. 2011) (the probable cause analysis for a warrantless
15   arrest involves “the facts known to the officer at the time of the arrest”); Reams v. City of
16   Tucson, 701 P.2d 598, 601 (Ariz. Ct. App. 1985) (probable cause for an arrest must be
17   evaluated by “the facts as they existed at the time of the arrest, and not afterward”).
18          While a post-arrest indictment “cuts off the length of detention, and thus damages,
19   stemming from [a] false arrest, the indictment does not absolve the officer from liability
20   for [an] initial arrest made without . . . probable cause.” Jones v Cannon, 174 F.3d 1271,
21   1286 n.8 (11th Cir. 1999); see Savino v. City of New York, 331 F.3d 63, 75 (2d Cir. 2003)
22   (explaining that “the presumption of probable cause arising from an indictment ‘applies
23   only in causes of action for malicious prosecution and is totally misplaced when applied in
24   false arrest actions’”) (citation omitted); Reams, 701 P.2d at 601-02 (finding the post-arrest
25   indictment irrelevant to the plaintiff’s false arrest claim because “[a]fter-the-fact judicial
26   participation cannot validate an unlawful arrest”).1
27
            1
              During oral argument, Defendants cited Martinez v. United States, No. CV-13-
28   00955-TUC-CKJ, 2018 WL 3359562, at *7 (D. Ariz. July 10, 2018), for the proposition
     that a post-arrest indictment is sufficient to establish probable cause so long as the evidence
                                                   6
 1          The Court accordingly must decide whether Plaintiff’s arrest was, as a matter of
 2   undisputed fact, supported by probable cause at the time of his arrest. As discussed below,
 3   issues of fact prevent the Court from finding probable cause as a matter of law, and
 4   therefore from granting summary judgment on Plaintiff’s claims arising from his arrest.
 5          The Court then will address the effect of the grand jury’s indictment on the existence
 6   of probable cause to prosecute Plaintiff and whether the indictment supports summary
 7   judgment on claims arising from the indictment. As discussed below, the Court concludes
 8   that Plaintiff cannot overcome the presumption of probable cause created by the indictment
 9   and that his claim for malicious prosecution, and any damages accruing after the date of
10   indictment, must be dismissed by summary judgment.
11          B.    Probable Cause to Arrest.
12          Plaintiff asserts claims for false arrest (Counts 1 and 5) and false imprisonment
13   (Counts 2 and 6) against the State of Arizona. Doc. 8 ¶¶ 106-17, 134-44. Defendants
14   identify the following evidence as creating the requisite probable cause to arrest and detain
15   Plaintiff: (1) the DPS crime lab identified Plaintiff’s gun as the source of the bullets
16   recovered from all four shootings, the lab is fully accredited with an excellent track record,
17   and ballistics analysis rarely makes false identifications;2 (2) Plaintiff had personal
18   possession of his gun between August 22 and 30, 2015; (3) the date of the BMW shooting
19   was not clear from the evidence, considering that the low-tire pressure alert came on in the
20   known to the arresting officers is not materially different from the evidence presented to
     the grand jury. See Court’s LiveNote Transcript (“TR”) at 4:1-21. But Defendants do not
21   identify the evidence presented to the grand jury in this case. Defendants’ reliance on
     DeGroot v. United States, No. 17-56674, 2019 WL 4200958, at *2 (9th Cir. Sept. 5, 2019),
22   is misplaced because the Ninth Circuit applied a presumption of probable cause created by
     the indictment to the plaintiff’s false arrest and false imprisonment claims without
23   distinguishing between the two claims or stating how long the plaintiff was imprisoned.
     The presumption may have applied to any post-indictment false imprisonment claim the
24   plaintiff asserted, but it is not clear from DeGroot that the presumption should also apply
     to pre-indictment false imprisonment or false arrest claims.
25
            2
              Both parties assert that ballistics evidence is highly reliable with a very low error
26   rate. The Court need not decide whether this is correct in order to rule on this motion, but
     notes that credible scientists have raised serious questions about the reliability of ballistics
27   evidence in many criminal cases. See President’s Council of Advisors on Science and
     Technology, Report to the President Forensic Science in Criminal Courts (September
28   2016) 107-112, https://obamawhitehouse.archives.gov/sites/default/files/microsites/ostp/
     PCAST/pcast_forensic_science_report_final.pdf. (last visited Oct. 27, 2019).
                                                    7
 1   airport garage and the driver did not hear a shot as he drove home; and (4) Plaintiff’s
 2   Facebook page had several links to the I-10 shootings. Docs. 264 at 11-12, 273 at 2-3.
 3   Plaintiff counters that Defendants’ facts rely on fabricated ballistics evidence and that
 4   reasonable officers would not have reached the same conclusions. Doc. 270 at 1-12.
 5   Because the Court agrees that Plaintiff’s “reasonable officer” argument raises a genuine
 6   issue of fact when the evidence is viewed in his favor, it need not address his other
 7   contentions in addressing the arrest-related claims.3
 8          Plaintiff asserts that a reasonable officer would have resolved the discrepancy
 9   between the ballistics evidence and the timing of the BMW shooting before arresting him.
10   Doc. 270 at 10. He argues that the officers knew the crime lab’s results were not credible
11   because Plaintiff’s gun was in the pawn shop when the BMW shooting occurred. Id. He
12   contends that it was not reasonable to believe the lab over the BMW driver’s report,
13   particularly when there was no evidence the driver was wrong. Id.
14          “It is well-established that a ‘person may not be arrested, or must be released from
15   arrest, if previously established probable cause has dissipated.’” Nicholson v. City of Los
16   Angeles, 935 F.3d 685, 691 (9th Cir. 2019) (quoting United States v. Ortiz-Hernandez, 427
17   F.3d 567, 574 (9th Cir. 2005)). As the Ninth Circuit explained in Ortiz-Hernandez:
18          If probable cause is established at any early stage of the investigation, it may
19          be dissipated if the investigating officer later learns additional information
            that decreases the likelihood that the defendant has engaged, or is engaging,
20          in criminal activity. . . . As a corollary of the rule that the police may rely on
21          the totality of facts available to them in establishing probable cause, they also
            may not disregard facts tending to dissipate probable cause.
22
23
24          3
              Plaintiff argues that “at a minimum, probable cause to arrest and prosecute him
     would have involved Defendants producing credible facts (1) identifying his firearm as
25   used in the shootings, and (2) placing him at a shooting scene.” Doc. 270 at 9 (emphasis
     in original). Plaintiff asserts that because Defendants had no evidence placing him at a
26   shooting scene, they lacked probable cause. Id. at 10. But probable cause requires only a
     substantial chance of criminal activity, not an actual showing of such activity. See Gates,
27   462 U.S. at 243 n.13. If Defendants’ ballistics evidence linking Plaintiff to the four
     shootings gave rise to a substantial chance that he was the shooter, and other evidence
28   known to the Defendants did not dissipate probable cause, it does not matter that
     Defendants lacked direct evidence placing him at a shooting scene.
                                                    8
 1   427 F.3d at 574 (citation and alterations omitted); see United States v. Lopez, 482 F.3d
 2   1067, 1073 (9th Cir. 2007) (explaining that the execution or continuation of an arrest
 3   becomes illegal where “additional information obtained at the scene may indicate that there
 4   is less than a fair probability that the defendant has committed or is committing a crime”).
 5   Where probable cause has dissipated during an investigation, police officers have a duty to
 6   conduct further inquiry and reestablish probable cause before arresting the suspect. “It will
 7   not suffice that, at some earlier point in time – before the police gleaned certain
 8   ‘dissipating’ facts – the police may have had probable cause.” United States v. Lopez, 482
 9   F.3d 1067, 1073 (9th Cir. 2007); see Merriman v. Walton, 856 F.2d 1333, 1335 (9th Cir.
10   1988) (finding that any probable cause had dissipated when the alleged victim of the
11   kidnapping had returned and noting that “[a] reasonable officer would have made further
12   inquiry before effecting a warrantless arrest”); Fuller v. M.G. Jewelry, 950 F.2d 1437, 1444
13   (9th Cir. 1991) (citing Merriman and noting that “the police officers had a duty to conduct
14   an investigation into the basis of the witness’ report”); Ovasapyan v. City of Glendale, No.
15   CV 08-194-CAS (JWJx), 2009 WL 10699128, at *5 (C.D. Cal. Apr. 27, 2009) (denying
16   judgment as a matter of law where “evidence showed that, rather than making further
17   inquiry, defendants arrested plaintiff and ignored plaintiff’s alibi and cellular records
18   placing him five miles away from the crime site”).
19          Construing the evidence in Plaintiff’s favor, the Court cannot conclude as a matter
20   of undisputed fact that Defendants sufficiently resolved the serious question raised by the
21   fact that Plaintiff’s gun was in a pawn shop when the BMW’s tire rapidly lost air on the
22   freeway on August 30, 2015. The timing of events is important. Plaintiff pawned his gun
23   at 5:31 p.m. that day. Doc. 265-1 at 76. Hackbarth drove his BMW home from the airport,
24   and the front left tire rapidly lost air on the freeway, sometime between 9:30 and 10:00
25   p.m. that night. Docs. 265-1 at 65, 265-2 at 4-7. Thus, if the BMW’s tire was shot at the
26   time when the tire rapidly lost air, it could not have been shot by Plaintiff’s gun.
27          On the morning of September 18, 2015, Criminalist Christopher Kalkowski
28   informed Detective Graff that a Hi-Point C9 9mm handgun with serial number P1893054


                                                   9
 1   had been forensically linked to the bullets from all four shooting incidents, including the
 2   shooting of the BMW tire. Doc. 265-1 at 72. Detective Graff then reviewed the list of the
 3   pawned guns and learned that the gun with the serial number in question had been pawned
 4   by Plaintiff on August 30, 2015 at 5:31 p.m. Id. Plaintiff was arrested later that evening.
 5   Id. at 73-74; see Doc. 265 ¶¶ 34-39.4
 6          Hackbarth’s BMW has a tire pressure monitoring system which sheds some light on
 7   timing. A symbol on the dashboard illuminates when one or more of the tires is below
 8   normal pressure. Doc. 265-2 at 36. The system allows the driver to then identify the
 9   specific PSI for each tire. Id. The display changes colors – from green to yellow – when
10   a tire falls below a safe PSI level. Id. at 9; see Docs. 265 ¶ 6, 271-3 at 9.
11          Defendants interviewed Hackbarth on September 3, 2015, and have provided a
12   written transcript of the recorded interview. Doc. 265-2 at 2-14; see also Doc. 265-1
13   at 64-66 (DPS investigative report recounting the interview). Hackbarth explained that
14   when he started his BMW in the airport garage on the evening of August 30, he noticed
15   that all four tires were slightly below normal pressure – about 32 or 33 PSI out of 35.
16   Doc. 265-2 at 5-6. This was not unusual because the vehicle had been parked at the airport
17   for a few days, and Hackbarth felt comfortable driving home because the pressure in each
18   tire was at a “reasonable level.” Id. at 5, 12. Hackbarth noticed that the front left tire’s
19   pressure began to decrease on the transition from the I-10 freeway to State Route 51, and
20   “when [he] got on the 51 it was dropping pretty hard[.]” Id. at 9; see id. at 13. This is
21   when Hackbarth pulled over to put air in the tires and found the leak on the inside edge of
22   the tire. Id. at 10.
23
24
25          4
              Collectively, Defendants knew of the gun’s pawn shop status before Plaintiff’s
     arrest. Sergeant Mapp testified that Defendants knew this fact before the arrest.
26   Doc. 271-2 at 10. Captain Pinnow testified that one of the grounds for arresting Plaintiff
     was that there had been no shootings after the gun was pawned – a conclusion that could
27   only have been reached if the officers knew when the gun was pawned. Doc. 265-2
     at 24-25. There is some evidence that individual Defendants may not have been aware
28   until after the arrest (see Doc. 271-2 at 87-88), but Defendants’ motion makes no
     Defendant-specific arguments in support of summary judgment.
                                                   10
 1          Based on his flight landing around 8:48 p.m. and a text message he sent to his wife
 2   about the flat tire at 10:12 p.m., Hackbarth’s “best estimate” is that the tire lost air rapidly
 3   sometime between 9:30 and 10:00 p.m. Id. at 4, 6. Hackbarth told the officers that he was
 4   “aghast” to learn from the dealership that a bullet was found in the tire because shootings
 5   cannot happen in a parking garage. Id. at 12. Although he later stated that the shooting
 6   potentially could have occurred in the garage, this “seemed less likely [because] the tire
 7   would’ve [been] going down quicker.” Id. at 13.
 8          As noted above, the ballistics match to Plaintiff’s gun was made on the morning of
 9   September 18, 2015, and Plaintiff was arrested that evening. In their summary judgment
10   briefing, Defendants fail to provide information about how, before they arrested Plaintiff,
11   they resolved the serious issue raised by the timing of the gun’s pawn and the tire’s rapid
12   loss of air. See Docs. 264 at 6-8, 273 at 2-3. Defendants made clear during oral argument
13   that they did nothing to resolve this timing issue before they arrested Plaintiff. Tr. 19:18-
14   20:6; see Doc. 276.
15          DPS crime lab supervisor John Maciulla testified that he theorized that a bullet
16   fragment could have lodged in the side wall of the BMW tire and prevented the tire from
17   deflating for days. Doc. 265-2 at 95; see Doc. 271-1 at 51. This is the theory Detective
18   Baroldy presented at the grand jury hearing on September 24, 2015. Doc. 271-3 at 20-21.
19   But Defendants do not explain when Maciulla developed this theory or why they accepted
20   it as reasonably trustworthy. If the theory was incorrect – if the BMW tire was in fact shot
21   when Plaintiff’s gun was in the pawn shop – then the ballistics evidence upon which
22   Defendants relied so heavily was incorrect. The ballistics evidence found that all four
23   bullets were fired by the same gun; if that gun could not have shot the BMW tire, then it
24   could not have shot the other vehicles either.
25          Defendants have failed to provide evidence from which the Court can conclude as
26   a matter of law that they reasonably addressed the significant factual discrepancy between
27   the time of the gun’s placement in the pawn shop and the time of the BMW tire’s rapid
28   deflation. Law enforcement officers “may not disregard facts tending to dissipate probable


                                                   11
 1   cause.” Ortiz-Hernandez, 427 F.3d at 574. Defendants’ arguments to the contrary are
 2   unavailing.
 3          Defendants note that Hackbarth did not hear a loud bang while driving home from
 4   the airport, which suggests that the BMW’s tire was shot earlier. Doc. 264 at 5, 12. But
 5   Hackbarth explained during the September 3 interview that he had the radio on and his
 6   BMW is “pretty quiet so you don’t here much outside[.]” Doc. 265-2.
 7          Defendants also rely on Plaintiff’s purported Facebook “obsession” with the I-10
 8   shootings. Doc. 264 at 7, 11; see Docs. 265 ¶ 39, 265-3 at 22-36. But the I-10 shootings
 9   were a matter of significant public interest in the Phoenix area and generated much media
10   attention. Defendants do not explain how the posting of links to news stories about the
11   shootings on social media supports a finding of probable cause to arrest Plaintiff for the
12   shootings.
13          Defendants cite Yousefian v. City of Glendale, 779 F.3d 1010 (9th Cir. 2015), to
14   argue that the lack of a clear date and time for the BMW shooting does not negate probable
15   cause. Doc. 264 at 11-12; see Tr. at 15:3-7. But Yousefian involved a police officer “who
16   [found] an elderly and infirm man bleeding profusely from a head wound admittedly
17   inflicted by a younger man without significant injuries[.]” 779 F.3d at 1014. Both the
18   victim and his wife told the officer that the attack had occurred without provocation. Id.
19   The officer considered Yousefian’s explanation that he had struck the victim in self-
20   defense, but found the victim and his wife’s version of events to be more credible. Id.
21   Even though the officer’s credibility determination was later rejected by the trial jury, the
22   court concluded that no reasonable jury could find that the facts known to the officer were
23   plainly insufficient to establish probable cause. Id.
24          Yousefian does not change the Court’s analysis. Hackbarth had no reason to be
25   untruthful to the DPS officers regarding the timing of the rapid tire deflation. Hackbarth,
26   unlike Yousefian, was not a criminal suspect. And the officers in this case were dealing
27   not with a mere credibility determination, but with contradictory evidence – the time of the
28   gun’s placement in the pawn shop and the time of the tire’s rapid deflation.


                                                  12
 1          Defendants further argue that they were only required to show that one bullet
 2   matched Plaintiff’s gun for the arrest to be valid. Doc. 264 at 11-12. But as noted above,
 3   if Plaintiff’s gun could not have fired the BMW bullet, then it could not have fired the other
 4   three bullets if one accepts Kalkowski’s conclusion — as Defendants did — that a single
 5   gun fired all four bullets. See Doc. 265 ¶¶ 27, 34; Doc. 270 at 10-11.
 6          Finally, Defendants assert that the Court should apply the collective knowledge
 7   doctrine for determining probable cause. Doc. 264 at 10. That doctrine allows courts to
 8   impute the collective knowledge of all officers involved in an investigation to the arresting
 9   officer. See United States v. Villasenor, 608 F.3d 467, 475 (9th Cir. 2010). But the doctrine
10   does not help in this case because Defendants do not identify any officer who had resolved
11   the timing discrepancy before Plaintiff was arrested and whose resolution of the issue could
12   be attributed to all of the officers.
13          Having considered the totality of the circumstances, the Court cannot conclude as a
14   matter of law that Defendants relied on reasonably trustworthy information when they
15   arrested Plaintiff. The factual issues raised by Plaintiff prevent the Court from granting
16   summary judgment on the basis of probable cause to arrest.
17          C.    Probable Cause Between the Arrest and the Indictment.
18          Recognizing the discrepancy between when the gun was pawned and when the
19   BMW tire lost air, Defendants decided to re-interview Hackbarth after Plaintiff’s arrest.
20   Doc. 271-2 at 49-51, 117-18. The interview occurred on September 22, 2015 – two days
21   before the grand jury indicted Plaintiff. It did not resolve the issue.
22          According to an officer’s report of the interview, Hackbarth stated that he had no
23   problem with the BMW’s tires as he drove to the airport on the morning of August 27, and
24   the vehicle’s low pressure alert was not illuminated that morning. Doc. 271-3 at 10.5
25   Consistent with his description of events in the initial interview, Hackbarth reported that
26
            5
              Defendants criticize Plaintiff for citing the officer’s report of the interview rather
27   than the actual interview transcript (Doc. 273 at 7), but Defendants do not provide the
     transcript themselves, nor do they explain how the officer’s report of the interview is
28   incorrect. Further, the officer’s report reflects what was understood by Defendants after
     the interview.
                                                   13
 1   all four tires were “slightly low” – ranging from 32 to 33 PSI – when he returned to his car
 2   on the evening of August 30. Id. at 9. Hackbarth stated that he saw the alert for the front
 3   left tire change from green to yellow as he merged onto State Route 51 from the I-10
 4   freeway. Id. Hackbarth also told the interviewing officers that “it was impossible for a
 5   bullet to strike his vehicle . . . in the [airport] garage based on where he had parked,” which
 6   was “three or four cars in from the aisle, with cars parked on either side of him when he
 7   parked and when he returned to his vehicle.” Id. at 10.
 8           Although Hackbarth provided somewhat different answers in his deposition in this
 9   case (see Doc. 265-2 at 36, 43), the September 22 interview was the inquiry specifically
10   made in response to information about when Plaintiff’s gun was pawned. If accurate, the
11   interview made it highly likely that the BMW tire was not shot while parked at the airport
12   for three days. Rather, the interview suggested that the tire was shot after the BMW left
13   the airport garage at about 9:30 p.m. on August 30, while Plaintiff’s gun was in the pawn
14   shop.
15           A jury reasonably could conclude from the evidence that Defendants lacked
16   probable cause to detain Plaintiff from the time of his arrest until he was indicted. The
17   Court will deny summary judgment on the time between the arrest and indictment.
18           D.   Probable Cause After the Grand Jury Indictment.
19           The analysis changes significantly for claims arising after the grand jury indictment
20   on September 24, 2015. Doc. 265-5 at 30-36. Because the indictment raises a presumption
21   of probable cause, Plaintiff cannot succeed on his post-indictment claims without showing
22   that the indictment was procured fraudulently, with bad faith and malice. This is a
23   significantly higher burden than is required for Plaintiff’s arrest-based claims.
24           Defendants argue that Plaintiff cannot rebut the presumption of probable cause
25   created by the indictment. Doc. 264 at 11, 273 at 4. Plaintiff contends that he can overcome
26   the presumption because Defendants acted with malice, fabricated inculpatory evidence,
27   and withheld exculpatory evidence from the grand jury. Doc. 270 at 7-8, 12-14. The Court
28   will first address the presumption created by an indictment under Arizona law, and then


                                                   14
 1   will consider whether Plaintiff has presented sufficient evidence for a reasonable jury to
 2   find that Defendants engaged in the wrongful conduct required to overcome the
 3   presumption.
 4               1.       The Indictment Raises a Presumption of Probable Cause.
 5          Plaintiff asserts malicious prosecution claims under § 1983 and state law (Counts 3
 6   and 7). Doc. 8 ¶¶ 118-25, 145-51. Arizona law governs the state law claim because the
 7   criminal charges against Plaintiff were brought in Arizona and he filed suit here. See
 8   Campbell v. Fernando-Sholes, No. CV-05-0880-PHX-SMM, 2009 WL 2030561, at *6
 9   (D. Ariz. July 9, 2009) (“When an allegedly wrongful case is prosecuted in Arizona and
10   when a related malicious prosecution complaint is filed in Arizona, Arizona state law
11   applies.”); Xcentric Ventures LLC v. Borodkin, No. CV-11-1426-PHX-GMS, 2012 WL
12   692976, at *5 (D. Ariz. Mar. 1, 2012) (“[I]n Arizona, the governing law for malicious
13   prosecution actions is generally ‘the local law of the state where the proceeding complained
14   of occurred’”) (citation omitted).6 The Court must also look to Arizona law to determine
15   the legal effect of the indictment on the § 1983 malicious prosecution claim. See Awabdy
16   v. City of Adelanto, 368 F.3d 1062 (9th Cir. 2004) (“We look to [the forum state’s] law to
17   determine the legal effect of the state court’s action because we have incorporated the
18   relevant elements of the common law tort of malicious prosecution into our analysis under
19   § 1983.”) (citations omitted); Mills v. City of Covina, 921 F.3d 1161, 1169 (9th Cir. 2019)
20   (“Federal courts rely on state common law for elements of malicious prosecution.”) (citing
21   Awabdy, 368 F.3d at 1066).
22          Under Arizona law, a grand jury may return an indictment only where “it is
23   convinced that there is probable cause to believe the person under investigation is guilty of
24   [a] public offense.” A.R.S. § 21-413. Because the grand jury must find probable cause
25   before indicting, an indictment returned by a validly constituted grand jury would seem to
26
            6
              The Court has subject matter jurisdiction over this action based on the § 1983
27   claims, see 28 U.S.C. § 1131, and is exercising supplemental jurisdiction over the related
     state law claims, see 28 U.S.C. § 1367(a). See also Doc. 1 at 2-3. The Court must apply
28   state substantive law to the pendent state law claims. See Indep. Living Ctr. of S. Cal., Inc.
     v. Kent, 909 F.3d 272, 283 (9th Cir. 2018).
                                                  15
 1   create a presumption of probable cause. But no Arizona court has decided this issue. See
 2   Reams, 701 P.2d at 601 (declining to decide the issue because the plaintiff asserted a false
 3   arrest claim); Redmond v. Shilosky, No. 1 CA-CV 09-0316, 2010 WL 1998058, at *4 (Ariz.
 4   Ct. App. May 18, 2010) (declining to decide the issue because the evidence was sufficient
 5   to show that the defendant acted in a reasonably prudent manner in pursuing criminal
 6   charges); Gonzales v. City of Phoenix, 52 P.3d 184, 187-88 (Ariz. 2002) (finding the
 7   evidence sufficient to support the jury’s finding of no probable cause on a malicious
 8   prosecution claim without addressing the legal effect of the indictment). The Court
 9   therefore “must use its best judgment to predict how the Arizona Supreme Court would
10   decide the issue.” Silving v. Wells Fargo Bank, NA, 800 F. Supp. 2d 1055, 1062 (D. Ariz.
11   2011) (citation and alterations omitted); see In re Kirkland, 915 F.2d 1236, 1239 (9th Cir.
12   1990) (explaining that “a federal court must predict how the highest state court would
13   decide the issue [of first impression] using intermediate appellate court decisions, decisions
14   from other jurisdictions, statutes, treatises, and restatements as guidance”).
15          “In the absence of legal authority to the contrary, Arizona courts follow the
16   Restatement (Second) of Torts.” Sprint Commc’ns Co., L.P. v. W. Innovations, Inc., 618
17   F. Supp. 2d 1101, 1119 (D. Ariz. Mar. 9, 2009); see Roberson v. United States, 382 F.2d
18   714, 718 n. 4 (9th Cir. 1967) (same); Espinoza v. Schulenburg, 129 P.3d 937, 939 (Ariz.
19   2006) (same). The Restatement teaches that an indictment is prima facie evidence of
20   probable cause: “The indictment of the accused by a grand jury is evidence that the person
21   who initiated the proceedings had probable cause for initiating them.” Restatement
22   § 664(2); see Hobbs v. City of Long Beach, 534 F. App’x 648, 649 (9th Cir. 2013) (citing
23   § 644(2) for the proposition that “[a] grand jury indictment is prima facie evidence of
24   probable cause”); Reams, 701 P.2d at 601 (noting “the position of the Restatement with
25   respect to the relevance of an indictment to the issue of probable cause in an action for
26   malicious prosecution”).
27          Arizona courts also find decisions from other jurisdictions persuasive in deciding
28   issues of first impression. Hull v. DaimlerChrysler Corp., 99 P.3d 1026, 1028 (Ariz. Ct.


                                                  16
 1   App. 2004); see Tritschler v. Allstate Ins. Co., 144 P.3d 519, 527 (Ariz. Ct. App. 2006)
 2   (“Where no other Arizona court has directly addressed [an] issue[,] . . . we look for
 3   guidance to other jurisdictions that have addressed [the] issue.”). Many other jurisdictions
 4   hold that a grand jury indictment creates a presumption of probable cause for purposes of
 5   a malicious prosecution claim. See, e.g., Conrad v. United States, 447 F.3d 760, 768 (9th
 6   Cir. 2006) (“[U]under California tort law, a grand jury indictment creates a presumption in
 7   favor of the malicious-prosecution defendant that probable cause existed for the underlying
 8   prosecution.”); White v. Frank, 855 F.2d 956, 961 (2d Cir. 1988) (under New York law,
 9   “an indictment by a grand jury is generally considered prima facie evidence of probable
10   cause in a subsequent civil action for malicious prosecution”); Delaney v. Miss. Dep’t of
11   Pub. Safety, No. 3:12-CV-229-TSL-MTP, 2013 WL 286365, at *10 (S.D. Miss. Jan. 24,
12   2013) (“[U]nder Mississippi law, the existence of an indictment does not conclusively
13   establish probable cause but rather is prima facie evidence of probable cause[.]”); Hamlet
14   v. West Virginia, No. CIV.A. 1:06-0181, 2009 WL 261450, at *3 n.7 (S.D.W. Va. Feb. 3,
15   2009) (“Generally, an indictment is prima facie evidence of probable cause in an action for
16   malicious prosecution[.]”); Beckett v. Ford, 613 F. Supp. 2d 970, 982 (N.D. Ohio 2009)
17   (“For purposes of an Ohio malicious prosecution claim, an indictment is prima facie
18   evidence of probable cause and a plaintiff must bring forward substantial evidence to rebut
19   this.”) (citations omitted); Law v. S.C. Dep’t of Corr., 629 S.E.2d 642, 649 (S.C. 2006)
20   (“South Carolina has long embraced the rule that a true bill of indictment is prima facie
21   evidence of probable cause in an action for malicious prosecution.”); Ala. Power Co. v.
22   Neighbors, 402 So. 2d 958, 967 (Ala. 1981) (“In malicious prosecution the general rule is
23   that the finding of an indictment by a grand jury against one charged with crime is prima
24   facie evidence of the existence of probable cause[.]”) (citation omitted); Freides v.
25   Sani-Mode Mfg. Co., 211 N.E.2d 286, 289 (Ill. 1965) (“‘Prima facie probable cause’ is
26   established by the return of the indictment by the grand jury but it is not conclusive
27   evidence of probable cause.’”).
28


                                                 17
 1          Based on Restatement § 644(2), decisions from other jurisdictions, and Arizona’s
 2   grand jury statute, the Court concludes that the Arizona Supreme Court would hold that an
 3   indictment creates a presumption of probable cause for purposes of a malicious prosecution
 4   claim.7
 5                 2.     Plaintiff’s Evidence Does Not Rebut the Presumption.
 6          The presumption of probable cause created by the grand jury indictment can be
 7   overcome by a showing that the indictment “was induced by fraud, corruption, perjury,
 8   fabricated evidence, or other wrongful conduct undertaken in bad faith.” DeGroot, 2019
 9   WL 4200958, at *2 (quoting Awabdy, 368 F.3d at 1067); see White, 855 F.2d at 962
10   (the “presumption may be rebutted by proof that the defendant misrepresented, withheld,
11   or falsified evidence”); Delaney, 2013 WL 286365, at *10 (requiring “evidence that the
12   indictment was induced by fraud, subornation, suppression of testimony, or other like
13   misconduct”); Hamlet, 2009 WL 261450, at *3 n.7 (requiring “proof that the indictment
14   was obtained by false or fraudulent testimony or other improper means”); see also
15   Cardenas v. Maslon, 93 F. Supp. 3d 557, 574 & n.11 (N.D. Miss. 2015) (under the
16   Restatement, “an indictment may be ‘refuted’ if the plaintiff shows that the indictment was
17   obtained ‘by false testimony offered by the prosecutor or given in his behalf[.]”) (quoting
18   Restatement § 663 cmt. h, § 664 cmt. b).
19          Thus, Plaintiff must come forward with enough evidence for a reasonable jury to
20   find that Defendants falsified the evidence used to obtain the indictment or otherwise acted
21   with malice and bad faith. See McSherry v. City of Long Beach, 584 F.3d 1129, 1135 (9th
22   Cir. 2009) (the “plaintiff must be ‘able to prove the allegations in his complaint that the
23   criminal proceedings were initiated on the basis of the defendants’ intentional and
24   knowingly false accusations and other malicious conduct’”) (quoting Awabdy, 368 F.3d
25
            7
              As seen in several of the parenthetical quotations above, courts sometimes say that
26   an indictment constitutes “prima facie evidence” of probable cause and other times say that
     an indictment creates a “presumption” of probable cause. Some cases use the terms
27   interchangeably. See DeGroot, 2019 WL 4200958. The Court does not view these terms
     as having significantly different meaning because prima facie evidence is evidence
28   “[s]ufficient to establish a fact or raise a presumption unless disproved or rebutted[.]”
     Black’s Law Dictionary (11th ed. 2019) (prima facie) (emphasis added).
                                                 18
 1   at 1067); West v. City of Mesa, 128 F. Supp. 3d 1233, 1245-47 (D. Ariz. 2015) (granting
 2   summary judgment on the plaintiff’s malicious prosecution claim where he provided no
 3   evidence that his prosecution was based on fabricated evidence or any improper conduct).
 4   “[T]heory, speculation, and an advocate’s suppositions cannot ‘do duty for probative facts’
 5   and valid inferences.” McSherry, 584 F.3d at 1136 (quoting Poppell v. City of San Diego,
 6   149 F.3d 951, 962 (9th Cir. 1998)). Plaintiff must identify evidence that Defendants acted
 7   inappropriately. See Lacy, 631 F. Supp. 2d at 1206-11 (plaintiff rebutted the presumption
 8   with evidence that the medical examiner deliberately changed his calculation of an exit
 9   wound after the defense expert opined that the defendant’s bullet could not have made the
10   original exit wound); Fields v. McQueen, 768 F. App’x 785, 786 (9th Cir. 2019) (defense
11   relied on a police report falsely stating that the suspect had consented to a search).
12          If Plaintiff fails to come forward with such evidence, his post-indictment claims
13   cannot survive summary judgment. As noted above, summary judgment is appropriate
14   against a party who “fails to make a showing sufficient to establish the existence of an
15   element essential to that party’s case, and on which that party will bear the burden of proof
16   at trial.” Celotex, 477 U.S. at 322. Plaintiff’s evidence must be “such that a reasonable
17   jury could return a verdict” in his favor. Anderson, 477 U.S. at 248.
18          Plaintiff argues that he can meet this high burden because Defendants withheld
19   exculpatory information from the grand jury, acted with malice, fabricated evidence, and
20   committed perjury. Doc. 270 at 7-8, 12-14. In making these argument, Plaintiff identifies
21   a host of alleged deficiencies in the grand jury proceedings. As explained in detail below,
22   the Court concludes that none of them — whether considered individually or collectively
23   — would support a jury finding of fabrication, malice, and bad faith necessary to overcome
24   the presumption of probable cause in this case.
25                        a.      Exculpatory Material.
26          Plaintiff asserts that Defendants withheld the following exculpatory material:
27   (1) a license plate reader (“LPR”) report that did not show Plaintiff’s car in the area of the
28   shootings; (2) the fact that Defendants lacked evidence placing Plaintiff at the shooting


                                                  19
 1   scenes; (3) the fact that Defendants never received any information from the “honeypot”
 2   website linking Plaintiff to the crime;8 (4) the report of Hackbarth’s second interview; and
 3   (5) evidence obtained from pole cameras. Doc. 271 ¶¶ 57-61.
 4          Plaintiff presumably asserts that the failure to disclose this information amounted to
 5   fraud or other bad faith conduct sufficient to overcome the presumption of probable cause
 6   created by the indictment. But under Arizona law, a “county attorney is not obligated to
 7   present all exculpatory evidence to the grand jury[.]” Trebus v. Davis, 944 P.2d 1235, 1239
 8   (Ariz. 1997).    The attorney must present “clearly exculpatory evidence,” which is
 9   “evidence of such weight that it might deter the grand jury from finding the existence of
10   probable cause.” Id.
11          Plaintiff cites Tatum v. Moody, 768 F.3d 806 (9th Cir. 2014), for the proposition
12   that police officers are required to disclose all exculpatory evidence to protect a criminal
13   defendant’s due process rights at all post-arrest proceedings. Doc. 270 at 13. But Tatum
14   found a defendant’s constitutional rights violated when officers failed to disclose
15   “compelling exculpatory evidence” – evidence that another individual had confessed to
16   some of the crimes for which defendant was accused and that additional crimes with the
17   same modus operandi occurred while the defendant was in custody. 768 F.3d at 809. The
18   Court sees no reason to distinguish “clearly exculpatory evidence” from “compelling
19   exculpatory evidence.” See id. at 818.
20                               i.     LPR Report.
21          Plaintiff argues that Defendants withheld a report that LPRs in the area of the
22   shootings failed to place him anywhere near the shooting. Doc. 270 at 16. He further
23   asserts that officers lied to prosecutors when they said LPR data was unavailable for the
24   shooting sites. Id.
25          As support, Plaintiff provides the results of a request made to the Arizona Vehicle
26   Theft Task Force to access the National Vehicle Location Service database and determine
27
            8
             The honeypot website concerned the I-10 freeway shootings and was created by
28   law enforcement to identify people who had a heightened interest in the shootings.
     Doc. 265 ¶ 48.
                                                  20
 1   whether there were any license plates that appeared repeatedly in areas and times related
 2   to the I-10 freeway shootings. Doc. 271-1 at 170. Sergeant Mapp requested eight incident
 3   locations and times, and the report presumably gave a list of vehicles seen around those
 4   locations and times, noting that five vehicles were seen at four of the locations. Id. at 171.9
 5   The report noted that these “hits” were “mostly from resident locations just north of the
 6   freeway incident locations and can be deemed normal travel to and from work or
 7   considered normal travel for the resident’s area.” Id. at 172. Sergeant Mapp did not
 8   consider this report helpful because the LPRs were not on the freeway and were owned and
 9   operated outside of DPS, and he was not sure where they were located. Doc. 265-1
10   at 28-29. Aside from asserting that this report is “highly exculpatory” for failing to place
11   Plaintiff anywhere near the shootings, Plaintiff offers no explanation about how to interpret
12   the report. Doc. 270 at 16.
13          The nondisclosure of the report does not rise to the level of bad faith. It is from an
14   outside database derived from LPRs stationed in unidentified areas around, but not actually
15   at, the shooting sites, and Plaintiff has not shown that the LPRs covered all relevant areas
16   or shooting times. See Doc. 265-1 at 29. With these unknowns, it is not clear what
17   conclusions, if any, the report supports with respect to Plaintiff’s presence in the areas of
18   the shootings. Even when drawing all inferences in Plaintiff’s favor, no juror could
19   reasonably find that the inconclusive report would have deterred the grand jury from
20   finding probable cause. Further, considering that the DPS did not itself use LPRs in the
21   investigation, and that the DPS officers learned nothing of value from the report, it is not
22   at all clear that the officers lied when they testified that LPRs were not used to investigate
23   these shootings.
24          Plaintiff stresses that Major Heap testified that he was “pretty certain” they ran
25   Plaintiff’s license plate and it was arguably exculpatory. See Doc. 271-2 at 99. But
26   arguably exculpatory is not clearly exculpatory. Major Heap’s testimony, only a portion
27
            9
             The report does not specify the dates and times the vehicles appeared at specific
28   locations, but, as Sergeant Mapp provided a list of the shooting locations and times, the
     Court assumes that the results correspond with that list.
                                                   21
 1   of which has been provided by the parties, does not change the Court’s interpretation of
 2   the actual evidence.
 3                                ii.    No Evidence Placed Plaintiff at the Scene.
 4          As noted above, the Court concludes that a lack of evidence placing Plaintiff at the
 5   scene of the shootings is not fatal to probable cause if Defendants otherwise had evidence
 6   establishing a “probability or substantial chance of criminal activity.” Gates, 462 U.S.
 7   at 243-44 n.13. Plaintiff does not contend that Defendants presented false evidence to the
 8   grand jury regarding his presence at the shooting scenes, and it is difficult to see how the
 9   grand jury was defrauded or misled if Defendants presented no evidence regarding this
10   fact. The grand jury certainly knew that no evidence of Plaintiff’s presence at the shooting
11   scenes had been presented.
12                                iii.   Honeypot Website.
13          Plaintiff asserts that Sergeant Mapp testified in deposition that no evidence from the
14   honeypot website linked Plaintiff to the freeway shooting. See Docs. 270 at 8, 271 ¶ 58.
15   But Plaintiff fails to respond to Defendants’ evidence that “only law enforcement officers
16   accessed the website, and it was only up for a day or two.” Doc. 265 at 11 ¶ 48; see also
17   Docs. 265-1 at 20-24; 265-2 at 29-30.
18                                iv.    Hackbarth’s Second Interview Report.
19          Plaintiff argues that Defendants did not timely disclose the report of Hackbarth’s
20   second interview. See Docs. 270 at 8, 271 ¶ 57. According to Plaintiff, DPS policy
21   required the written report of the second interview, dated September 22, 2015, to be turned
22   over to prosecutors within five days, or by September 27, 2015. Doc. 271 ¶ 57. Defendants
23   did not turn it over to defense counsel until February 29, 2016. Id. The significance of this
24   argument is unclear, however, because Plaintiff was indicted on September 24, 2015,
25   before the report was due even under Plaintiff’s timeline. See Doc. 265-5 at 30-36.
26          Plaintiff argues that Hackbarth’s statements in the second interview “debunked the
27   entire DPS forensic testing.” Doc. 270 at 14. As discussed above, Hackbarth stated that
28   he had no issues with his tires when he drove to and parked at the airport on the morning


                                                  22
 1   of August 27, 2015, and that he heard a hissing sound from the tire losing air only when he
 2   filled it at the gas station on his way home on the night of August 30. Doc. 271-3 at 10.
 3   He was sure the low pressure alert was not on when he first parked at the airport, and he
 4   stated that it was impossible for a bullet to strike his vehicle while it was parked in the
 5   airport garage. Id.
 6          Plaintiff argues that Defendants misrepresented Hackbarth’s interviews to the grand
 7   jury (Doc. 271 ¶¶ 49-50), but this argument is difficult to assess because Plaintiff has
 8   provided only five largely non-consecutive pages of a grand jury transcript that spanned
 9   more than 73 pages. See Doc. 271-3 at 17-22 (PSOF Ex. 35, including only transcript
10   pages 41, 42, 45, 46, and 73). In these pages, Detective Baroldy testified as follows: when
11   Hackbarth drove to the airport on August 27, he did not notice anything out of the ordinary
12   and did not receive a low-tire-pressure indication from his car (id. at 18); as he drove home
13   from the airport on the evening of August 30, Hackbarth did not see anything on the
14   interstate that concerned him, but the car’s sensor indicated that he was starting to lose tire
15   pressure in the front left tire at a concerning rate (id.); Hackbarth assumed or guessed that
16   the shooting could have occurred at the airport terminal or on the drive home, but did not
17   know one way or the other (id. at 18-19); given the extra thickness of the tire wall in
18   Hackbarth’s run-flat tire,10 it is possible that the tire was struck by the bullet before
19   Hackbarth arrived at the airport on August 27, lodged in the sidewall, and did not cause the
20   tire to deflate until the drive home on August 30 (id. at 20-21); the bullet most likely was
21   shot from behind and to the right of the BMW, in a downward angle, and skipped off the
22   road surface before entering the inner wall of the left front tire (id. at 21); the vehicle was
23   not parked in an area at the airport where a stray bullet could have struck it (id. at 22); when
24   Hackbarth got into his vehicle after 9:00 p.m. on the evening of August 30, Plaintiff’s gun
25   had already been in the pawn shop for about three and a half hours (id. at 22).
26
27
            10
               The evidence shows that Hackbarth’s BMW had run-flat tires with extra thick
28   sidewalls, and that the tires could be driven up to 50 miles while flat. Doc. 271-3 at 19.
     Plaintiff does not dispute this fact.
                                                   23
 1          From these excerpts, the Court cannot conclude – and a reasonable jury could not
 2   conclude – that Defendants misled the grand jury. Baroldy accurately described the time
 3   and circumstances of Hackbarth’s drive to and from the airport, when the tire-pressure
 4   warning was illuminated, when the tire rapidly lost pressure, and how long Plaintiff’s gun
 5   had been in the pawn shop by that time. Baroldy did state inaccurately that Hackbarth
 6   thought the shooting could have occurred at the airport terminal or on the drive home, when
 7   in fact Hackbarth said in his second interview that it was impossible for the vehicle to have
 8   been shot at the airport given where it was parked (Doc. 271-3 at 10), but this misstatement
 9   did not mislead the grand jury because Baroldy himself said the vehicle could not have
10   been shot at the airport “based on the location where it was parked.” Doc. 271-3 at 22.
11   Baroldy did assert that it was definitely possible the tire could have been shot before
12   Hackbarth arrived at the airport and not lost pressure until he drove home on the August 30,
13   but he did not attribute this view to Hackbarth. See id. at 21 (“That is definitely a possibility
14   due to the thickness of the sidewall on a run flat tire.”). In short, Plaintiff has not presented
15   evidence from which a reasonable jury could conclude that Defendants misled the grand
16   jury with respect to Hackbarth’s interviews.
17          Plaintiff also asserts that numerous Defendants reviewed “the investigative report”
18   knowing it omitted exculpatory material and failed to correct the report before sending it
19   to prosecutors. Doc. 270 at 16. But Plaintiff does not identify the report he is referring to
20   or the alleged exculpatory information omitted from it. The only investigative report in
21   the record is dated October 29, 2015 and could not have affected the September 24 grand
22   jury determination. See Doc. 265-1 at 49-140 (date at the bottom of each page).
23                                v.      Pole Cameras.
24          Plaintiff argues that pole cameras were used by DPS as part of this investigation and
25   that Defendants withheld exculpatory data obtained by those cameras. Doc. 271 ¶ 61.
26   Plaintiff cites the following evidence: (1) testimony from Ed Leiter when he was shown a
27   document that “purports to reference . . . an entry for September 14th referencing a trooper
28   assisting in reviewing pole camera video in terms of the I-10 shooter detail”; and


                                                    24
 1   (2) Plaintiff’s expert report concluding that the County Attorney should have known that
 2   DPS suppressed exculpatory evidence including “pole camera information.” Docs. 271-2
 3   at 24, 271-3 at 14. But Plaintiff does not provide any actual evidence of pole camera usage,
 4   much less any evidence that the pole camera data was clearly exculpatory.
 5                         b.      Malice and Perjury.
 6           Plaintiff argues that Defendants are not entitled to the presumption of probable
 7   cause because the indictment was tainted by the malicious actions of government officials.
 8   Doc. 270 at 12-13. Plaintiff asserts the following evidence: (1) two officers testified in
 9   depositions that they still believe Plaintiff is the freeway shooter; (2) Defendants asserted
10   a BMW shooting date for which they had no evidence; (3) Detective Baroldy lied when he
11   testified that a bullet could have lodged in the BMW’s tire prior to the vehicle being parked
12   at the airport; and (4) Baroldy withheld evidence that Hackbarth’s statements in his second
13   interview “debunked the entire forensic testing.” Id. at 14.
14                                 i.     Officers’ Statements.
15           Plaintiff points to deposition testimony indicating that some officers still think he is
16   guilty. See Doc. 271 ¶ 63. But Plaintiff makes no arguments about how the officers’ belief
17   in his guilt shows that they pursued his indictment with malice or bad faith. To the
18   contrary, this testimony would tend to suggest that the officers pursued charges they
19   believed to be correct. Plaintiff does not identify any specific actions these officers took
20   during the investigation or grand jury testimony that show malice, nor does he explain how
21   their continuing belief in Plaintiff’s guilt somehow retroactively taints work they did in
22   2015.
23           In any event, malice is not a state of mind that exists four years after the fact.
24   “Malice is present where the defendant initiated or procured the proceedings primarily for
25   a purpose other than that of bringing an offender to justice.” West, 128 F. Supp. 3d at 1246
26   (citations omitted); see Estate of Tucker v. Interscope Records, Inc., 515 F.3d 1019, 1030
27   (9th Cir. 2008) (“The ‘malice’ element of the malicious prosecution tort relates to the
28   subjective intent or purposes with which the defendant acted in initiating the prior


                                                    25
 1   action[.]”). Plaintiff seems to suggest that no reasonable person could doubt his innocence
 2   and that any contrary view must be held in bad faith, but the Court does not find this
 3   proposition self-evident, particularly when the 2015 freeway shootings have never been
 4   solved.
 5                               ii.     BMW Shooting Date and the Lodged Bullet Theory.
 6          Plaintiff argues that Defendants acted in bad faith because they knew they had no
 7   evidence to support their assertion that the BMW shooting occurred between August 22
 8   and 27, 2015. Doc. 270 at 13. Plaintiff also asserts that Detective Baroldy fabricated
 9   testimony that the bullet could have lodged in the BMW’s tire before Plaintiff’s gun was
10   in the pawn shop. Doc. 270 at 14.
11          Plaintiff points to testimony by Sergeant Mapp and Captain Pinnow indicating they
12   did not have any evidence supporting a particular date between August 22 and 27 as the
13   most likely date of the BMW shooting. Docs. 271 ¶ 47, 271-2 at 17-18, 121-22. But
14   lacking evidence for one particular date is not the same as lacking evidence for a range of
15   dates. The record suggests that the officers based their view of the date range on the
16   ballistics evidence and their view that the BMW could have been shot before Hackbarth
17   arrived at the airport on August 27, 2015. See Doc. 265-2 at 84, 124-25.
18          Plaintiff argues that Defendants’ assertion that the BMW shooting occurred between
19   August 22 and 27 contradicted Hackbarth’s statement that the tire’s rapid deflation
20   occurred on August 30, 2015, after he left the airport and after Plaintiff’s gun was already
21   in a pawn shop. Doc. 270 at 13. As noted above, however, the grand jury was clearly told
22   when and where the tire deflated and that Plaintiff’s gun was in the pawn shop more than
23   three hours earlier.
24          Plaintiff has not presented evidence from which a reasonable jury could conclude
25   that Defendants acted with malice or bad faith when they described the possibility that the
26   tire was shot on the 27th and deflated later. Doc. 271-3 at 20-21. Defendants note that the
27   bullet found inside the BMW tire ricocheted off the pavement, flattened, and entered the
28   tire wall at an angle that created a narrow slit rather than a round hole. See Docs. 254-1


                                                 26
 1   at 3-4, 265-2 at 95. And the Court has concluded that Defendants may present expert
 2   testimony at trial in support of their theory that the tire was shot before Hackbarth arrived
 3   at the airport:
 4          Plaintiff does not dispute that Grant’s 34 years of experience render him
 5          qualified to testify about tires and shooting reconstruction. Doc. 263 at 5.
            Based on this extensive experience and his detailed examination of the
 6          subject tire, Grant opines that it is well recognized in the industry that small
 7          punctures do not always leak immediately or consistently. And that whether
            punctures leak at all often depends on the size of the puncture hole, whether
 8          the penetrating object lodges, and whether the tire’s interior materials fill the
 9          hole. Grant considered the BMW tire, the size of its puncture, loose rubber
            and broken rayon cords visible in the puncture, its penetration angle, and the
10          testimony of Hackbarth regarding how the tire lost air pressure. Grant found
11          that this was the sort of puncture that might not have lost air immediately, or
            lost it only minimally, and that based on the sporadic air loss Hackbarth
12          described it was not possible to determine when the tire was originally shot.
13
     Doc. 269 at 11-12.
14
            Nor does Plaintiff’s other evidence prove perjury in the grand jury proceeding.
15
     Plaintiff points to statements by the BMW mechanic who removed the bullet that the tire
16
     would have leaked immediately and the low pressure alert would have illuminated one mile
17
     from where the tire was punctured, statements by Hackbarth that DPS’s lodged bullet
18
     theory was highly unlikely, and testimony that an expert had never heard or seen a tire that
19
     was perforated by a bullet and did not lose air. Doc. 271 ¶¶ 6, 50.11 But this evidence only
20
     shows that the date of the BMW shooting remains hotly contested to this day. A reasonable
21
     jury could not rely on such disputed evidence to find that Defendants deliberately lied to
22
     the grand jury, particularly when they had ballistics evidence – which had not been
23
     challenged at the time of the grand jury proceeding – that Plaintiff’s gun had fired the bullet
24
     that hit the BMW.
25
26
27
            11
             Plaintiff also asserts that DPS did not test or examine the tire to see if their theory
28   was even possible. Doc. 271 ¶ 50. But the citation Plaintiff provides does not support this
     statement.
                                                   27
 1          The validity of an indictment is “not subject to challenge on the ground that the
 2   grand jury acted on the basis of inadequate or incompetent evidence.” United States v.
 3   Calandra, 414 U.S. 338, 344 (1974); see United States v. Jensen, 93 F.3d 667, 669 (9th
 4   Cir. 1996) (noting that a defendant “may not properly challenge an indictment, sufficient
 5   on its face, on the ground that the allegations are not supported by adequate evidence”). If
 6   this is true in a regular criminal prosecution where a criminal defendant has no burden of
 7   proof and has a due process right to challenge the government’s case, then inadequate or
 8   incompetent evidence certainly is not sufficient to satisfy Plaintiff’s higher burden in this
 9   civil action to show that the grand jury’s indictment was induced through fraud, malice, or
10   bad faith.
11                               iii.   Hackbarth’s Interview.
12          Finally, Plaintiff argues that Baroldy withheld evidence that Hackbarth’s statements
13   in his second interview “debunked” the forensic testing. But as explained above, the pages
14   of the grand jury transcript provided by Plaintiff show that Baroldy accurately presented
15   the facts from Hackbarth to the grand jury, including statements made in his second
16   interview.12 No reasonable jury could conclude that Baroldy’s explanation of the facts
17   amount to fraud, malice, or bad faith.
18                        c.     Fabricated Evidence.
19          Plaintiff argues that ballistics expert Kalkowski claimed to observe striated marks
20   on the recovered bullets, but that the marks did not exist and no other ballistics technician
21   has been able to replicate Kalkowski’s findings. Doc. 270 at 3-7, 11-12. According to
22   Plaintiff, Kalkowski therefore must have fabricated his ballistics results. Id. Plaintiff’s
23   argument relies on four propositions: (1) Defendants have produced no photographic
24   evidence memorializing the identification of Plaintiff’s gun; (2) three independent
25
26          12
              The one exception, as explained above, is Baroldy’s statement that Hackbarth
     thought the shooting could have occurred at the airport terminal or on the drive home. In
27   fact, Hackbarth said in his second interview that it was impossible for the vehicle to have
     been shot at the airport given where it was parked. Doc. 271-3 at 10. But this misstatement
28   did not mislead the grand jury because Baroldy himself said the vehicle could not have
     been shot at the airport “based on the location where it was parked.” Doc. 271-3 at 22.
                                                  28
 1   ballistics experts failed to replicate the crime lab’s results; (3) expert testimony questioned
 2   the crime lab’s methods; and (4) ballistics identification’s low error rate “credibly
 3   suggests” that the evidence was fabricated. Id.
 4          The Court concludes that while Plaintiff has presented significant evidence to
 5   suspect the crime lab’s methods and conclusions were erroneous, he has failed to provide
 6   sufficient evidence from which a jury reasonably could find that the ballistics results were
 7   intentionally fabricated. The Court will address each of Plaintiff’s assertions.
 8                                i.     No Photographic Evidence.
 9          Plaintiff’s statement that Defendants failed to provide a photograph memorializing
10   the ballistics identification does not support an inference of fabrication. Plaintiff’s expert,
11   Stephen Deady, testified that photographs were produced by Kalkowski, but he did not
12   think they supported an identification between the test fires and Plaintiff’s gun. Doc. 271-1
13   at 117. This comports with Haag’s testimony that the crime lab’s photographs were
14   produced, but were dark. Doc. 265-3 at 40; see also Doc. 271-1 at 85-86 (expert testifying
15   that some photographs were blurry). While this evidence may suffice to show careless or
16   negligent photography, it is not sufficient to show fabrication. See Devereaux v. Abbey,
17   263 F.3d 1070, 1076-77 (9th Cir. 2001) (“Failing to follow guidelines or to carry out an
18   investigation in a manner that will ensure an error-free result is one thing; intentionally
19   fabricating false evidence is quite another[.]”); Gausvik v. Perez, 345 F.3d 813, 817 (9th
20   Cir. 2003) (mere carelessness is insufficient).
21                                ii.    Independent Verification.
22          Three independent experts hired by the State of Arizona and Maricopa County –
23   Lucien Haag, John Murdock, and Gregory Klees – reviewed the crime lab’s evidence, test-
24   fired bullets, and found insufficient evidence to identify Plaintiff’s gun as the source of the
25   bullets from the four shooting incidents. Docs. 270 at 6, 271-1 at 51. Plaintiff asserts that
26   the experts’ conclusions are “mutually exclusive” from the crime lab’s conclusion, and that
27   the chance is small that all three experts are incorrect and the crime lab is correct.
28   Docs. 271 ¶ 26, 271-1 at 53-54, 97-98.


                                                   29
 1          Plaintiff asserts that the independent experts’ findings indicate that there were no
 2   marks or evidence tying the physical evidence to Plaintiff’s gun, but the relationship is
 3   more nuanced.      As Murdock testified, a finding of identification and a finding of
 4   inconclusiveness are both based on a “person’s subjective estimate of the agreement [of the
 5   marks] that [are] seen or not seen” in the physical evidence. Doc. 271-1 at 87. Haag
 6   testified that a false identification could be made from an individual “assigning more
 7   importance to some matching stria than they deserve” when the marks do not “rise to the
 8   level necessary to exclude, as a practical matter, other firearms of the same class
 9   characteristics.” Id. at 93. Haag further testified that he did not know whether Kalkowski’s
10   opinion was incorrect, and that it may be correct, but the evidence was just inconclusive.
11   Id. at 94. Ballistics experts suggest that there was enough comparison evidence to associate
12   Plaintiff’s gun, but not enough to identify it as the only source of the fired bullets. Id. at 95
13   (Haag testifying that his comparisons “never rose to the level of an identification”); see
14   Doc. 265-2 at 107-08 (Maciulla testifying that this was a difficult comparison, and with a
15   difficult comparison it would be reasonable to expect one examiner to find identification
16   and the other to find the evidence was inconclusive).13
17          The evidence from the independent experts certainly could support a jury finding
18   that Kalkowski’s match was incorrect, even negligent, but it does not follow that
19   Kalkowski intentionally fabricated his conclusions. Plaintiff’s own expert, who states that
20   Kalkowski’s identification was not reasonable and failed to follow DPS protocols, does not
21   conclude that the erroneous identification resulted from fabrication. Doc. 271-1 at 51-56.
22   He even opined that issues with the investigation may have stemmed from DPS allowing
23   discretionary adherence to protocol and standards. Id. at 67.
24   ///
25   ///
26
            13
               Plaintiff also emphasizes Haag’s testimony that this was a troubling case, and
27   argues that it supports Plaintiff’s assertion that Kalkowski fabricated his results. Doc. 271
     at 6 ¶ 52. But Haag’s testimony suggests he felt this way because he knows all of the
28   people in the case with whom he was disagreeing. Doc. 271-1 at 100. This does not
     indicate that Haag believed the crime lab results were fabricated.
                                                    30
 1                                 iii.   Crime Lab’s Methodology.
 2          Plaintiff argues that Defendants tested only Plaintiff’s gun and did not match the
 3   gun to all of the recovered bullets or bullet fragments, that Defendants purposely chose to
 4   use a weaker microscope magnification, and that Defendants purposely chose not to align
 5   the test-fired and evidentiary bullets. Docs. 270 at 6, 271 ¶ 13.
 6          Plaintiff’s expert, Stephen Deady, testified that he saw documentation that three
 7   guns were test fired and there were test bullets obtained from them, but there was no
 8   evidence that the bullets were compared to the physical evidence. Doc. 271-1 at 119.
 9   Kalkowski testified that he compared all of the test-fired bullets to the physical evidence,
10   but he did not maintain photo documentation of the comparison. Doc. 265-2 at 151-52.
11   Plaintiff cites his police procedures expert – Roger Clark – who testified that it was his
12   understanding that the crime lab stopped testing bullets after firing Plaintiff’s gun.
13   Docs. 271-1 at 144, 271-2 at 133. Clark does not indicate how he drew this conclusion,
14   and nothing in his expert report addresses the crime lab’s methodology. It also seems that
15   he did not review any evidence relating to the crime lab’s methods. Clark reviewed
16   mandatory disclosure documents, a prosecution memo, deposition testimony of several
17   involved officers (but not the ballistics criminalists), and other records related to the
18   officers. Doc. 271-1 at 145. This evidence does not refute Kalkowski’s assertion that all
19   of the bullets were compared. But even if Plaintiff is correct that an incomplete comparison
20   was made, this evidence would support a finding of error, but does not indicate that the lab
21   intentionally fabricated the evidence. Plaintiff does not present evidence that a ballistics
22   expert who finds a matching bullet must then proceed to test all other possible bullets.
23          Plaintiff asserts that Kalkowski did not directly compare bullets from two of the
24   four shootings. Doc. 271 at 8-9 ¶ 13. Kalkowski testified that he may have compared the
25   test bullets to the fired bullets, or he may have intercompared the test bullets. Doc. 271-1
26   at 109. He also testified that this is a standard practice if he concludes that all of the bullets
27   come from the same firearm. Id. at 106.
28


                                                    31
 1          Murdock testified to various deficiencies in the crime lab’s methods, which Plaintiff
 2   highlights. Doc. 270 at 6. Particularly, Murdock opined that 60x magnification was
 3   necessary to view the test bullets in this case, but the crime lab only used 40x magnification.
 4   Doc. 271-1 at 78. He testified that criminalists choose not to view evidence using a greater
 5   magnification because “they didn’t think it was necessary.” Id. at 79. Plaintiff attempts to
 6   parlay this into evidence of fraud, but it simply suggests that Kalkowski did not think
 7   higher magnification was necessary.
 8          Murdock testified that there was one comparison where DPS did not line up the
 9   driving edges of the bullets. Doc. 271-1 at 80. He could not explain why the bullets were
10   not lined up and stated that it would have been a conscious choice by the examiner. Id.
11   at 81-82. He further testified that these deficiencies demonstrate that DPS erroneously
12   completed their examination of the evidence. Id. at 84-85. But he never opined that theses
13   errors demonstrated fraud or fabrication by the crime lab. And Plaintiff’s argument that
14   “[l]ining up the points and increasing the magnification would have demonstrated the
15   identification was erroneous” (Doc. 270 at 6) similarly indicates that Defendants’ crime
16   lab analysis and conclusions may be faulty, but it does not show they were fabricated.
17          In short, while Plaintiff presents evidence from which a reasonable jury could
18   conclude that Kalkowski’s ballistics opinion was incorrect or even negligent, he has not
19   presented evidence that Kalkowski knowingly falsified evidence. Even the expert witness
20   hired by Plaintiff to criticize Kalkowski’s findings did not opine that he fabricated
21   evidence, a fact Plaintiff acknowledged during oral argument. See Tr. at 29:8-11. When
22   asked about this lack of opinion, Plaintiff cited Gregory v. City of Louisville, 444 F.3d 725
23   (6th Cir. 2006), for the proposition that a jury reasonably could infer that Kalkowski
24   fabricated evidence because his findings were “far afield of what any reasonable forensic
25   examiner would find from the evidence[.]” Tr. at 29:8-21 (quoting Gregory, 444 F.3d
26   at 744). But the forensic examiner in Gregory was alleged to have falsely reported that all
27   of the hairs recovered from the victim’s pantyhose matched the plaintiff’s hair while
28   knowingly withholding the existence of two non-matching hairs. Gregory, 444 F.3d


                                                   32
 1   at 744. Plaintiff presents no similar withholding of evidence on the part of Kalkowski.
 2   The Court concludes that Plaintiff has failed to provide sufficient evidence from which a
 3   reasonable jury could find that Defendants fabricated the ballistics evidence.
 4                                iv.    Ballistics Low Error Rate.
 5          Plaintiff argues that because ballistics analysis has a low error rate, the errors in the
 6   ballistics testing suggest that it was fabricated. But he presents no evidence that the
 7   purportedly rare errors in ballistics testing are always the result of fabrication, which would
 8   be an implausible suggestion that ballistics experts never err if they are honest. Doc. 270
 9   at 12. And “mere allegation and speculation do not create a factual dispute for purposes of
10   summary judgment.” Sudre v. The Port of Seattle, NO. C15-0928JLR, 2016 WL 7035062,
11   at *7 (W.D. Wash. Dec. 2, 2016) (quoting Nelson v. Pima Cmty. Coll., 83 F.3d 1075, 1081-
12   82 (9th Cir. 1996)); see also Tropigas de Puerto Rico, Inc. v. Certain Underwriters at
13   Lloyd’s of London, 637 F.3d 53, 59 (1st Cir. 2011) (“theoretical possibilities alone are
14   inadequate to block the swing of the summary judgment ax”).
15                                v.     Verification.
16          In the DPS crime lab, each identification must be independently verified by having
17   a second forensic scientist conduct an independent analysis of the evidence under a
18   microscope. Doc. 265-2 at 162. Verification occurs if the second scientist independently
19   arrives at the same conclusion or identification as the primary forensic scientist. Id. In this
20   case, ballistics expert Cade Shaw verified Kalkowski’s identification of Plaintiff’s gun.
21   Docs. 265-2 at 150, 265-3 at 5. Crime lab supervisor John Maciulla also verified the
22   match. Doc. 265-2 at 99-102.
23          Plaintiff argues that Shaw did not do “an independent complete examination.”
24   Doc. 271 ¶ 34. Plaintiff cites his expert’s testimony that Shaw knew Kalkowski’s results
25   and examined the evidence under the microscope with those results in mind. Doc. 271-1
26   at 37-38. But Plaintiff does not provide evidence of what an “independent complete
27   examination” is and how it differs from the crime lab’s methods. And the expert did not
28


                                                   33
 1   give any reasoning to support the assertion that Shaw was biased by Kalkowski’s
 2   identification. This is not evidence of fabrication.
 3                               vi.    Under Pressure.
 4          Plaintiff argues that Kalkowski was “under pressure to make a match” between the
 5   fired bullets and Plaintiff’s gun. Doc. 271 ¶ 13. Plaintiff relies entirely on deposition
 6   testimony by Sergeant Gary Birtcher that prosecutor Vanessa Losicco said she sought
 7   another ballistics expert to testify at Plaintiff’s trial because she did not think Kalkowski
 8   would “testify well on the stand” and “she felt that he was under pressure to make a
 9   decision.” Doc. 271-1 at 8. In addition to the fact that Sergeant Birtcher’s statement is
10   hearsay – Plaintiff presents no evidence from Ms. Losicco, who was a Defendant in this
11   case, or from the Maricopa County Attorney’s Office that prosecuted Plaintiff – Birtcher
12   testified that he did not know why Losicco thought Kalkowski was under pressure, or from
13   whom. Id. at 9. Even if admissible, a reasonable jury would be unable to discern the
14   significance of Kalkowski being “under pressure” from this indirect testimony, and, absent
15   more, to conclude that Kalkowski engaged in fabrication of evidence.
16                               vii.   Fabrication Conclusion.
17          The DPS crime lab identified the four bullets as coming from Plaintiff’s gun, and
18   this identification was verified by Shaw and Maciulla. Doc. 265-2 at 99. Plaintiff has
19   provided evidence from which a reasonable jury could find that the crime lab’s results were
20   incorrect and even question the appropriateness of the crime lab’s methods. But none of
21   that evidence would support a finding that the certified laboratory technicians fabricated
22   the evidence against Plaintiff with malice and bad faith.
23                        d.     Conclusion.
24          Plaintiff has failed to present evidence sufficient to rebut the presumption of
25   probable cause created by the grand jury indictment. The Court accordingly will grant
26   summary judgment on the claims for malicious prosecution (Counts 3 and 7). Further, a
27   post-arrest indictment “cuts off the length of detention, and thus damages, stemming from
28   [a] false arrest[.]” Jones, 174 F.3d at 1286 n.8. Plaintiff’s damages on the arrest-related


                                                  34
 1   claims therefore will be limited to the period between Plaintiff’s arrest on September 18,
 2   2015, and his indictment on September 24, 2015.
 3   IV.    Qualified Immunity Under § 1983.
 4          A defendant in a § 1983 action is entitled to qualified immunity from suit if his
 5   conduct does not violate a clearly established constitutional right of which a reasonable
 6   person would have known. See Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982). The
 7   Supreme Court has established a two-step inquiry for resolving a qualified immunity
 8   defense: the constitutional inquiry and the qualified immunity inquiry. See Saucier v. Katz,
 9   533 U.S. 194, 200 (2001). The first step asks whether, taken in the light most favorable to
10   the plaintiff, the facts show that the officer’s conduct violated a constitutional right. Id.
11   at 201. The second step asks whether the right was clearly established at the time of the
12   violation. Id.
13          Defendants are entitled to qualified immunity under the second step because
14   Plaintiff’s rights were not clearly established at the time of his arrest. “Unsurprisingly, it
15   is clearly established that an arrest without probable cause violates a person’s Fourth
16   Amendment rights.” Knox v. Sw. Airlines, 124 F.3d 1103, 1107 (9th Cir. 1997). It is also
17   “well-established that a ‘person may not be arrested, or must be released from arrest, if
18   previously established probable cause has dissipated.’”         Nicholson, 935 F.3d at 691
19   (quoting Ortiz-Hernandez, 427 F.3d at 574). But these clearly established rights are too
20   general to defeat Defendants’ defense of qualified immunity.
21          The Supreme Court has “repeatedly stressed that courts must not ‘define clearly
22   established law at a high level of generality, since doing so avoids the crucial question
23   whether the official acted reasonably in the particular circumstances that he or she faced.’”
24   Wesby, 138 S. Ct. at 590 (quoting Plumhoff v. Rickard, 572 U.S. 765, 779 (2014)). Thus,
25   the second step in the qualified immunity analysis “must be undertaken in light of the
26   specific context of the case, not as a broad general proposition.” Saucier, 533 U.S. at 201.
27   “The ‘clearly established’ standard . . . requires that the legal principle clearly prohibit the
28   officer’s conduct in the particular circumstances before him. The rule’s contours must be


                                                   35
 1   so well defined that it is ‘clear to a reasonable officer that his conduct was unlawful in the
 2   situation he confronted.’” Wesby, 138 S. Ct. at 590 (quoting Saucier, 533 U.S. at 202).
 3   “This requires a high ‘degree of specificity.’” Id. (quoting Mullenix v. Luna, 136 S. Ct.
 4   305, 309 (2015)). “This demanding standard protects ‘all but the plainly incompetent or
 5   those who knowingly violate the law.’” Id. (quoting Malley v. Briggs, 475 U.S. 335, 341
 6   (1986)).
 7          “[T]he ‘specificity’ of the rule is ‘especially important in the Fourth Amendment
 8   context.’” Id. (quoting Mullenix, 136 S. Ct. at 308). Probable cause turns on “the
 9   assessment of probabilities in particular factual contexts” and cannot be “reduced to a neat
10   set of legal rules.” Gates, 462 U.S. at 232. “Given its imprecise nature, officers will often
11   find it difficult to know how the general standard of probable cause applies in ‘the precise
12   situation encountered.’” Wesby, 138 S. Ct. at 590 (quoting Ziglar v. Abbasi, 137 S. Ct.
13   1843, 1866 (2017)). As a result, officers are entitled to qualified immunity on a false arrest
14   claim where the plaintiff “fail[s] to identify a case where an officer acting under similar
15   circumstances . . . was held to have violated the Fourth Amendment.” White v. Pauly, 137
16   S. Ct. 548, 552 (2017). “While there does not have to be ‘a case directly on point,’ existing
17   precedent must place the lawfulness of the particular arrest ‘beyond debate.’” Wesby, 138
18   S. Ct. at 590 (quoting Ashcroft v. al-Kidd, 563 U.S. 731, 741 (2011)).
19          Plaintiff “bears the burden of showing that the rights allegedly violated were
20   ‘clearly established.’” Shafer v. Cty. of Santa Barbara, 868 F.3d 1110, 1118 (9th Cir.
21   2017) (citations omitted). Plaintiff asserts that by 2015 the law clearly held that fabricating
22   evidence to justify an arrest violates the arrestee’s constitutional rights. Doc. 270 at 17
23   (citing Devereaux, 263 F.3d at 1074-75). But as explained above, Plaintiff has presented
24   no evidence from which a jury reasonably could find that Defendants fabricated evidence
25   to establish probable cause for his arrest or to obtain the indictment.
26          Defendants’ failure to resolve the discrepancy between the ballistics evidence and
27   the timing of the BMW shooting creates a factual issue on the question of probable cause
28   for Plaintiff’s arrest, but Plaintiff identifies no case that presents “sufficiently similar


                                                   36
 1   factual circumstances to have ‘placed the constitutional question beyond debate.’”
 2   Emmons v. City of Escondido, 921 F.3d 1172, 1174 (9th Cir. 2019) (quoting al-Kidd, 563
 3   U.S. at 741). Nor has Plaintiff identified a case sufficiently similar to Defendants’
 4   procurement of the indictment in this case — where officers provided an accurate
 5   description of the relevant facts, provided a theory of how the facts (deflation of the BMW
 6   tire) were consistent with Plaintiff’s guilt, and failed to describe irrelevant or marginally
 7   relevant facts — which found a violation of Fourth Amendment rights.
 8          The Court will grant summary judgment on the § 1983 arrest-related claims based
 9   on qualified immunity, and also finds qualified immunity to be a second basis for summary
10   judgment on the indictment-related claims. See id. at 1175 (officer was entitled to qualified
11   immunity where the plaintiff failed to identify “a case so precisely on point with this one
12   as to satisfy the [Supreme] Court’s demand for specificity”); Shafer, 868 F.3d at 1118
13   (“Because Shafer fails to identify sufficiently specific constitutional precedents to alert
14   Deputy Padilla that his particular conduct was unlawful, Deputy Padilla is entitled to
15   qualified immunity.)”14
16   V.     Plaintiff’s § 1983 Brady Claim (Count 4).
17          Under Brady v. Maryland, 373 U.S. 83 (1963), police investigators and prosecutors
18   are required to disclose exculpatory evidence to criminal defendants. See Smith v. Almada,
19   640 F.3d 931, 939 (9th Cir. 2011). To establish a claim under Brady, the plaintiff must
20   show that (1) the withheld evidence was favorable either because it was exculpatory or
21   could be used to impeach, (2) the evidence was suppressed by the government, and (3) the
22   nondisclosure prejudiced the plaintiff. Id.
23          Defendants argue that Plaintiff’s Brady claim fails because it requires a conviction
24   and Plaintiff’s case never went to trial. Doc. 264 at 17 (citing Strickler v. Greene, 527 U.S.
25   263, 281 (1999) (“[T]here is never a real ‘Brady violation’ unless the nondisclosure was
26
            14
              Plaintiff asserts that Defendants have waived the defense of qualified immunity,
27   but presents no legal authority in support of this assertion. Doc. 270 at 17. Plaintiff’s
     prejudice argument is without merit because he was granted additional time to conduct
28   discovery and respond to Defendants’ initial summary judgment arguments, which
     included qualified immunity on the § 1983 claims. See Docs. 63 at 13-15, 98 at 3.
                                                   37
 1   so serious that there is a reasonable probability that the suppressed evidence would have
 2   produced a different verdict.”)). Citing Tatum, 768 F.3d at 816, Plaintiff counters that a
 3   criminal defendant need not go to trial to prevail on a § 1983 claim based on failure to
 4   disclose exculpatory material. Doc. 270 at 15-16. But Tatum allowed a due process claim
 5   for unjustified loss of liberty due to the investigative officers’ failure to disclose potentially
 6   dispositive exculpatory evidence to the prosecutors during a suspect’s pretrial detention.
 7   768 F.3d at 816. Tatum did not decide whether Brady extends to a situation where the
 8   suspect never goes to trial. Id. at 816 & n.5.
 9          The Court need not resolve this issue because it has already determined that the
10   evidence identified by Plaintiff as exculpatory and withheld from defense counsel was
11   largely inconsequential. It would not have changed the outcome of the pretrial proceeding
12   or the length of the incarceration. The prejudice arguments made by Plaintiff rely on
13   allegations of fabricated evidence and conclusory statements about what the prosecutors
14   would have done with the information, which is not the test for Brady. Doc. 270 at 16.
15   The Court will grant summary judgment on Count 4.
16   VI.    Plaintiff’s Remaining State Law Tort Claims.
17          A.    Negligence and Gross Negligence (Count 8).
18          Defendants argue that Arizona has established common-law immunity from mere
19   negligence for police officers investigating crimes, and Plaintiff’s proffered facts cannot
20   support a claim for gross negligence. Doc. 264 at 16. The Court agrees.
21          “Common law qualified immunity generally provides public officials, including
22   police officers, limited protection from liability when ‘performing an act that inherently
23   requires judgment or discretion.’” Spooner v. City of Phoenix, 435 P.3d 462, 466 (Ariz.
24   Ct. App. 2018) (quoting Chamberlain v. Mathis, 729 P.2d 905, 909 (Ariz. 1986)). Thus,
25   an officer performing a discretionary act within the scope of his public duties may be liable
26   only if grossly negligent. See id. at 467. “By its very nature, investigative police work is
27   discretionary and appropriate for exemption from suit for simple negligence.” Id.; see
28   Landeros v. City of Tucson, 831 P.2d 850, 851 (Ariz. Ct. App. 1992); Walls v. Ariz. Dep’t


                                                    38
 1   of Pub. Safety, 826 P.2d 1217, 1220 (Ariz. Ct. App. 1991). Count 8, therefore, can survive
 2   summary judgment only if the facts, taken in Plaintiff’s favor, support a claim for gross
 3   negligence.
 4          Gross negligence “is highly potent, and when it is present it fairly proclaims itself
 5   in no uncertain terms. It is ‘in the air,’ so to speak. It is flagrant and evinces a lawless and
 6   destructive spirit.” Cullison v. City of Peoria, 584 P.2d 1156 (Ariz. 1978); see Landeros,
 7   831 P.2d at 851. Plaintiff has made no such showing in this case.
 8          Plaintiff asserts that the record contains numerous examples of conduct showing
 9   that Defendants acted willfully or with reckless indifference to Plaintiff’s rights. Doc. 270
10   at 19. But the Court has already disagreed with Plaintiff’s purported inferences of malice,
11   perjury, and the deliberate fabrication or withholding of evidence. Although Defendants
12   may have acted unreasonably when they arrested Plaintiff without resolving the
13   discrepancy between the ballistics evidence and the timing of the BMW shooting, this
14   conduct does not amount to such a flagrant violation of the duty of care as to constitute
15   gross negligence. Nor would Plaintiff’s evidence with respect to the grand jury enable a
16   reasonable jury to find that Defendants acted with a lawless and destructive spirit. See
17   Marlowe v. Pinal County, No. CV-06-1347-PHX-PGR, 2008 WL 4264724, at *12 (D.
18   Ariz. Sept. 15, 2008) (finding no gross negligence where officer went to the wrong house
19   and detained the wrong person while ignoring many obvious signs of his errors). The Court
20   will grant summary judgment on Count 8.
21          B.     Intentional Infliction of Emotional Distress (Count 9).
22          The tort of intentional infliction of emotional distress requires proof of three
23   elements: (1) the conduct must be “extreme and outrageous”; (2) the defendant must intend
24   to cause emotional distress or recklessly disregard that such distress will, with a near
25   certainty, occur from his conduct; and (3) severe emotional distress must occur as a result
26   of the defendant’s conduct. Citizen Publ’g Co. v. Miller, 115 P.3d 107, 110 (Ariz. 2005)
27   (citing Ford v. Revlon, 734 P.2d 580, 585 (Ariz. 1987)). To satisfy the “extreme and
28   outrageous” element, a defendant’s conduct must be “so outrageous in character and so


                                                   39
 1   extreme in degree as to go beyond all possible bounds of decency and be regarded as
 2   atrocious and utterly intolerable in a civilized community.” Mintz v. Bell Atl. Sys. Leasing
 3   Int’l, Inc., 905 P.2d 559, 563 (Ariz. Ct. App. 1995).
 4          Defendants argue that Plaintiff cannot prove the first element – extreme or
 5   outrageous conduct. Doc. 264 at 17-18. Plaintiff counters that the following facts show
 6   Defendants’ extreme and outrageous conduct: (1) fabrication of ballistics evidence;
 7   (2) generating high publicity that branded Plaintiff as the I-10 shooter; (3) committing
 8   perjury; (4) withholding exculpatory information; and (5) placing Plaintiff under
 9   surveillance for eight months after dismissal of his criminal case. Doc. 270 at 19. Because
10   Plaintiff has not provided sufficient facts to show perjury or withholding exculpatory
11   information, the Court will not address those arguments.
12          Plaintiff argues that a post-dismissal press conference, where the officer stated that
13   he still thought Plaintiff was the correct suspect, is evidence of extreme and outrageous
14   conduct intended to cause Plaintiff distress. Doc. 271 ¶ 63. According to the deposition
15   testimony cited by Plaintiff, Defendant Milstead made the following statement at a press
16   conference on April 29, 2016: “I believe we have enough evidence to develop probable
17   cause to believe [Plaintiff] is the correct suspect.” Doc. 271-3 at 68. This is not the type
18   of intolerable conduct intended to be covered by the tort. Plaintiff presents no evidence
19   that Defendant Milstead spoke untruthfully when he stated his view of the evidence. And
20   such a statement by a law enforcement leader, in a case of high public importance, is not
21   “so outrageous in character and so extreme in degree as to go beyond all possible bounds
22   of decency and be regarded as atrocious and utterly intolerable in a civilized community.”
23   Mintz, 905 P.2d at 563; see Rondelli v. Pima Cty., 586 P.2d 1295, 1302 (Ariz. Ct. App.
24   1978) (conduct by officers was not outrageous even though the plaintiff was stereotyped
25   as a “Mafioso,” detained with his family for an hour without explanation, searched and
26   handcuffed outside his car in full view of motorists on a street frequently used by his
27   neighbors and friends, treated as a dangerous criminal, and falsely arrested).
28


                                                  40
 1          Plaintiff cites deposition testimony of several officers that Plaintiff was placed under
 2   physical surveillance following his release from jail, and asserts that the surveillance was
 3   a violation of Defendants’ policy. Docs. 76-1 at 9, 271 ¶ 62. But Plaintiff remained a
 4   suspect in the unsolved freeway shootings after his release (Doc. 271-2 at 89-90), and he
 5   presents no facts showing that the police surveillance was undertaken for an improper
 6   purpose or was so extreme and outrageous that it should be considered tortious behavior.
 7   Mere surveillance is not sufficient. See United States v. Gonzalez, 328 F.3d 543, 548 (9th
 8   Cir. 2003) (police may conduct surveillance and recordings in public areas). The Court
 9   will grant summary judgment on Count 9.
10          C.   Aiding and Abetting Tortious Conduct (Count 10).
11          A claim for aiding and abetting tortious conduct requires proof of three elements:
12   (1) the primary tortfeasor must commit a tort that causes injury to the plaintiff; (2) the
13   defendant must know the primary tortfeasor’s conduct constitutes a breach of duty; and
14   (3) the defendant must substantially assist or encourage the primary tortfeasor in the
15   achievement of the breach. See Wells Fargo Bank v. Ariz. Laborers, Teamsters & Cement
16   Masons Local No. 395 Pension Trust Fund, 38 P.3d 12, 23 (Ariz. 2002).
17          Defendants move for summary judgment based on an alleged lack of evidence to
18   prove scienter – the second element of the claim. Doc. 264 at 17. But Defendants’ motion
19   makes no Defendant-specific arguments as to the alleged lack of knowledge of a primary
20   tort. See id. In seeking summary judgment, Defendants bear the initial burden of
21   “identifying those portions of [the record] which [they] believe[] demonstrate the absence
22   of a genuine issue of material fact.” Celotex, 477 U.S. at 323. Defendants have failed to
23   meet their burden.
24          The Court will deny summary judgment as to whether Defendants aided and abetted
25   Plaintiff’s alleged false arrest and pre-indictment imprisonment. Because the tort claims
26   for malicious prosecution, negligence, and intentional infliction of emotional distress fail
27   as a matter of law, however, the derivative claim of aiding and abetting these primary torts
28   also fails. See Wells Fargo Bank, 38 P.3d at 23 (aiding and abetting is a derivative tort for


                                                   41
 1   which a plaintiff may recover only if he establishes an independent primary tort). The
 2   Court will grant summary judgment in this respect.
 3   VII.   Conclusion.
 4          The Court recognizes that this case concerns difficult circumstances on all sides.
 5   The four apparently-random freeway shootings in August 2015 presented an immediate
 6   and serious threat to residents of the Phoenix metropolitan area and rightly prompted an
 7   urgent and large-scale response by law enforcement. Upon receiving a report from DPS
 8   ballistics experts that Plaintiff’s gun had fired the freeway-shooting bullets, Defendants
 9   acted quickly to arrest him and mitigate the public risk. On the other hand, Plaintiff was
10   arrested, held in custody for seven months, and subjected to widespread press reporting
11   that he was the freeway shooter, only to have all charges against him dropped when the
12   ballistics conclusion could not be replicated. The Court understands why both sides feel
13   strongly. But the law provides that Defendants were obligated to resolve a serious
14   discrepancy in the evidence before they arrested Plaintiff, subjecting them to state law false
15   arrest and imprisonment claims. The law also places high burdens on Plaintiff to overcome
16   the presumption of probable cause raised by the grand jury’s indictment and the protection
17   afforded law enforcement officers through qualified immunity, burdens he has not
18   overcome.
19          The Court will grant summary judgment on the § 1983 false arrest and
20   imprisonment claims (Counts 1 and 2) based on qualified immunity. The Court will grant
21   summary judgment on the malicious prosecution claims (Counts 3 and 7) because Plaintiff
22   has failed to rebut the presumption of probable cause created by the grand jury indictment
23   and on the basis of qualified immunity. The Court will deny summary judgment on the
24   state law false arrest and imprisonment claims (Counts 5 and 6) with respect to any pre-
25   indictment damages because Defendants have failed to show, as a matter of undisputed
26   fact, that they had probable cause to arrest and detain Plaintiff. The Court will grant
27   summary judgment on the § 1983 Brady claim (Count 4) and the state law tort claims for
28   negligence and intentional infliction of emotional distress (Counts 8-9) because Plaintiff


                                                  42
 1   has failed to present sufficient facts to support these claims. The Court will deny summary
 2   judgment on the aiding and abetting tort claim (Count 10) for Plaintiff’s alleged false arrest
 3   and pre-indictment imprisonment, and grant summary judgment on the claim with respect
 4   to the primary torts of malicious prosecution, negligence, and intentional infliction of
 5   emotional distress.
 6          IT IS ORDERED:
 7          1.    Defendants’ motion for summary judgment (Doc. 264) is granted in part and
 8   denied in part as set forth above.
 9          2.    The Court will hold a telephone conference on December 4, 2019, at 3:00
10   p.m. for the purpose of setting the final pretrial conference and trial in this matter. Counsel
11   for Plaintiff shall initiate a conference call to include counsel for all parties and the Court.
12   If a dial-in number is to be used, counsel for Plaintiff shall provide the dial-in information
13   to counsel for all parties and the Court no later than December 2, 2019, at 4:00 p.m.
14
            Dated this 15th day of November, 2019.
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                   43
